DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed 30 June 2014 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  A mere English language abstract is not sufficient.  The US Patent Application Publication cited in the IDS has been considered.
Drawings
The drawings are objected to because in figure 2 the lead of element 35 incorrectly touches the plate supporting element 35 and not the annular masking device (as shown in figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling system recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method and Apparatus for Laser Beam Roughening of Surfaces of Substrates”.

Claim Interpretation
In claim 9 on line 2 it is considered that “means of” does not invoke 35 U.S.C. 112(f).
In claim 20 it is considered that the steps can occur in any sequence since  claim 20 does not recite that the steps are sequential.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The The factors for determining whether undue experimentation is present are set forth in In re Wands. 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include: (A) The breadth of the claims; (B) the nature of the invention; (C) The state of the prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  There is no disclosure on how the apparatus would move the masking device (element 35) from the support of the unlabeled plate attached to element 29 as shown in figure 5, and it is noted that the beam tool is surrounded by the masking device and rises above the masking device making movement of the masking device potentially impossible.  It is further noted that the drawings do not have any figure in which the masking device is shown touching the top of a cylinder bore.
Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a laser beam  does not reasonably provide enablement for a “beam tool” in general such as a wooden beam.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice The only disclosed and enabled embodiment uses a laser beam.  The factors for determining whether undue experimentation is present are set forth in In re Wands. 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include: (A) The breadth of the claims; (B) the nature of the invention; (C) The state of the prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  There is no disclosure on how the apparatus would use a beam tool that is not a laser beam tool (e.g. a wooden beam) to roughen the surface. Regarding (F) the inventor has not given any direction on how to roughen with a wooden beam and regarding (G) there are no working examples other than a laser beam.
Claims 3,10,12,14,16,17,18,20,21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3 on line 1 it is unclear what is being referred to by the word “it”. Is it the “device for roughening surface” or the “beam tool” or the “deflection apparatus” ?  In claim 10 the meaning of “masking device” is unclear.  It is considered that “masking device” is element 35 as shown in figure 5; however it appears that element 33 is a “beam tool”.  It is considered that “beam tool” can include a beam duct or arm in which the laser beam does not exit the beam tool until it reaches the end of the beam tool; therefore it is not understood how the masking device (element 33) can effectively “mask” or shape the laser beam. In claim 12 on line 3 there is no antecedent basis for “the stand” or “the mount”; respectfully suggest using both “a stand” and “a mount” in claim 12 on line 3  to obviate the rejection. In claim 14 on line 2 there is no antecedent basis for “the stand” or “the mount”; respectfully suggest using “a stand” and “a mount” in claim 14 on line 2 to obviate the rejection.  In claim 15 it is unclear whether the cleaning apparatus is on a guide (the broad recitation) or the cleaning apparatus can be positioned coxially with a longitudinal axis of the spindle (the narrower recitation) is required to meet the claim limitations of claim .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2,4,5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani et al. in Japan Patent No. 2006-117,994 in view of Miyagawa et al. in Japan Patent No. 5-57,549.  Shiotani et al. discloses a device for roughening surfaces (see paragraph 9) with a collimator (element 17b, see paragraph 15) and a mirror (element 19, see paragraph 16, that is considered to be a deflection apparatus) at the other end of a head (element 11, see paragraph 16).  It is further disclosed that the head (element 11) can be rotated about the Z-axis (see paragraph 17), therefore element 11 is considered to be a spindle, and a focusing lens (element 9, see paragraph 14 describing element 9 as a condenser lens) that rotates with the deflection apparatus.  Shotani et al. does not disclose a carriage supporting the spindle.  Miyagawa et al. teach a carriage (element 31) supporting a head (see paragraph 20).  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. to provide this to support the head (i.e. spindle) to move the head/spindle vertically.  Regarding claim 5, Shotani et al. has the collimator in alignment with the vertical axis and therefore at 0 degrees.  Regarding claim 6, Shotani et al. discloses a mirror between an exit of the collimator and the beam tool. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa  et al. as applied to claim 1 above, and further Sato et al. in U.S. Patent No. 6,329,630. Shotani et al. does not disclose a mount and a stand for supporting a mount and a stand.  Sato et al. teach a mount (setting table 51c, see figure 10 and column 10, lines 13-41) and a stand (base, element 50, see figure 10 and column 10, lines 13-41) for greater flexibility in supporting cylinder head(s) in the related art of laser cladding.  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. and Sato et al. to provide this to have greater flexibility in relative movement between the laser beam tool and the component support.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claim 1 above, and further in view of  Bady et al. in U.S. Patent No. 6,303,897.  Bady et al. teach a window (element 21a, see column 5,lines 43-47) transparent to the laser beam and a sealing air channel (elements 7 and 23, see Fig. 2, see column 5, lines 40-47).  It would have been obvious to adapt Shotani et al. in view of Naotomi et al. and Bady et al. to provide this to protect the window from debris and/or impurities.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claim 1 above, and further in view of  Nowotony et al. in U.S. Patent No. 6,316,744.  Nowotony et al. teach a cooling system with one or more cooling passages (element 12, 12’ and 13, see column 7,lines 8-16) to cool part of a laser roughening device to prevent damage to the device due to heating.  It would have been obvious to adapt Shotani et al., .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claim 1 above, and further in view of Grow in U.S. Patent No. 6,462,302.  Grow teaches using an optical fiber from a laser to supply laser energy to an etching assembly 20 (see column 3, lines 12-21).  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. and Grow to provide this to provide laser energy.
Claims 10,11,21 are rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claim 1 above, and further in view of  Takahashi et al. in Japan Patent No. 11-314,189 A.  Takahashi et al. teach a mask (element 15) that is considered to be an element that shields the debris from deposition on the workpiece W (see paragraphs 16 and 19). Regarding claim 11, the mask (element 15) is lowered by a fluid pressure cylinder (element 11) and therefore considered to be pneumatically.   However since the mask is connected to element 9 that is connected to the head (element 1); it is also movable with the head.  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. and Takahashi et al. to provide this to use a masking device to protect the cylinder bores from deposition of the contaminants created during laser roughening.  Regarding claim 21, Shotani et al. disclose the structure of a collimator (element 17b, see paragraph 15), a head (element 11, that is considered to be a spindle) that can be rotatably driven and a focusing .
Claims 12,13,26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claims 1 and 21 above, and further in view of  Lim in U.S. Patent No. 5,004,890.  Lim teaches a laser beam detecting device (element 73) (considered to be a measurement apparatus) provided on a laser processing machine (see column 4, lines 16-46) that has the distance between the detecting device and the laser head (element 51) (in applicant’s terminology “spindle”) varies (it is reduced when the head is moved into position for measurement, see column 4, lines 43-48).  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. and Lim to provide this to measure the characteristics of the laser beam.
Claims 14,15,24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claims 1  above, and further in view of  Wang et al. in U.S. Patent Application Publication No. 2016/0376690 and Shimizu et al. in Japan Patent document No. 2009-46719.  Wang et al. teach having the processes of roughening and cleaning (see paragraph 7).  Shimizu et al. teach cleaning with a fluid (air, see paragraphs 27-29) and suction by a fan (see paragraph 31) as shown by the apparatus of figure 5 by guiding the apparatus to enter the cylinder bore.  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al.,  Wang et al. and Shimizu et al. to provide this to clean the debris from the cylinder bore caused by roughening.  Regarding claims 24 and 25, Wang et al. teach having the processes of roughening and cleaning (see paragraph 7).  Shimizu et al. teach cleaning with a fluid (air, see paragraphs 27-29) and suction by a fan (see paragraph 31) as shown by the apparatus of figure 5 by guiding the apparatus to enter the cylinder bore.  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al.,  Wang et al. and Shimizu et al. to provide these steps to clean the debris from the cylinder bore caused by roughening
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claim 1 above, and further in view of  Kobsa in U.S. Patent Application Publication No. 6,163,010. Kobsa teaches controlling the Rayleigh length in laser cutting (see column 8, lines 6-7).  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. and Kobsa to provide this to keep the laser beam focused on the surface.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. as applied to claim 1 above, and further in view of  Moritz et al. in U.S. Patent Application Publication No. 2009/0084766.  Moritz et al. teach using a robot (element 16) to feed workpieces (see paragraph 26) and remove workpieces (see paragraph 36) from the working region.  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. and Moritz et al. to provide this so that a human operator does not have to feed or remove workpieces from the working region.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. and Moritz et al. as applied to claim 19 above, and further in view of Anthony in U.S. Patent No. 4,178,632. Anthony teaches using a robot arm with a hand (27) comprised of rotary actuators to move elements (see column 3, lines 29-46). It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. , Moritz et al. and Anthony as a known way to grip and move physical elements.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shotani et al. in view of Miyagawa et al. and Takahashi et al. as applied to claim 21, and further in view of Legoux et al. in  U.S. Patent Application Publication No. 2013/0209745. Legoux et al. teach the functional equivalence of roughing with a pulsed laser or a continuous wave laser (see paragraph 52).  It would have been obvious to adapt Shotani et al. in view of Miyagawa et al. and .
Claims 17,18 and 28 contain allowable subject matter if placed into independent form and the 35 USC 112(a) and 35 USC 112(b) issues are resolved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 572-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761